Citation Nr: 1038427	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertensive heart 
disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from a Department of Veterans 
Affairs (VA) regional office (RO), which denied service 
connection for the conditions at issue.  An RO hearing was held 
in March 2005.  In a decision dated in March 2009, the Board 
denied the appeal.  The veteran then appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a joint motion for 
remand (JMR) to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision as to the issues set 
forth on the title page of this decision be vacated and remanded; 
a March 2010 Court order granted the JMR. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims service connection for the disabilities at 
issue on the basis of claimed herbicide (Agent Orange) exposure, 
and the appeal was denied based on the Board's finding that the 
Veteran was not exposed to herbicides in service.  

The Veteran's DD Form 214 does not reflect Vietnam service.  He 
served in the U.S. Air Force, was stationed in Thailand during 
the Vietnam era, and his occupational specialty was air frame 
repairman.  He claims that he was exposed to Agent Orange in 
Thailand while working on a "tank farm."  He also claims that 
he flew into Da Nang to retrieve a part needed for an airplane in 
Thailand, and thus, set foot in Vietnam.  In the JMR, the parties 
stipulated that additional development and/or explanation was 
required as to both of these claimed exposures.  

Specifically, concerning his claimed exposure in Thailand while 
working on a "tank farm," the JMR stipulates that the 
procedures outlined in the VA Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii,  2.C.10.q must be followed.  
(Actually, the procedures concerning claimed exposure based on 
service in Thailand are contained in M21-1MR, Part IV, Subpart 
ii,  2.C.10.p, not q; subparagraph q contains the text of the 
Memorandum of Record which is to be placed in the file.)  

Concerning his claimed one-day trip to Vietnam, the file does not 
reflect that all necessary efforts to obtain the Veteran's 
complete personnel records have been made.  In this regard, it is 
not clear that the PIES response received in July 2006 referred 
to the actual personnel file, or to a more specific request for 
evidence of a TDY in Vietnam in February 1968, nor does the 
record reflect that in response to a December 2004 PIES response 
to contact "Code 21" for a reply, "Code 21" was contacted.  
The Board was also directed to evaluate the credibility of a lay 
statements, which will be addressed when or if the case returns 
from REMAND.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete personnel 
and administrative records from the 
appropriate records repository.  Make all 
follow-up requests needed, including to 
"Code 21," as directed in December 2004, if 
still appropriate in light of the time that 
has elapsed.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain the 
records would be futile.  Because these are 
Federal records, if they cannot be located or 
no such records exist, the veteran should be 
notified in writing.  All actions to obtain 
the requested records should be documented 
fully in the claims file.  In any request for 
specific information, avoid the use of non-
standardized slang terms such as "cannonball 
run," unless there is reason to believe such 
term would appear in an official record, or 
otherwise elicit a meaningful response.

2.  Concerning the Veteran's claimed exposure 
to herbicides during his Thailand service, 
ensure that the provisions of M21-1MR, Part 
IV, Subpart ii,  2.C.10.p, have been 
followed, to include incorporating the 
specified Memorandum of Record into the 
claims file, and contacting JSRRC.  In any 
request for specific information, avoid the 
use of non-standardized slang terms such as 
"cannonball run," unless there is reason to 
believe such term would appear in an official 
record, or otherwise elicit a meaningful 
response.

3.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim on appeal. If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and given 
an opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


